




UNIVERSAL DISPLAY CORPORATION


EQUITY COMPENSATION PLAN
(Amended and Restated Effective as of March 7, 2013)


The purpose of the Universal Display Corporation Equity Compensation Plan (the
“Plan”) is to provide designated key employees (including employees who are also
officers and directors) and directors who are not employees (“Non-Employee
Directors”) of Universal Display Corporation and its “subsidiary corporations,”
as that term is defined in section 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”) (hereinafter collectively referred to as the “Company”)
and selected consultants (“Consultants”) to the Company with the opportunity to
receive grants of incentive stock options, nonqualified stock options and other
forms of equity compensation; provided, however, that Non-Employee Directors and
Consultants shall not be eligible to receive incentive stock options under the
Plan. The Company believes that the Plan will cause the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company's stockholders and will align the economic interests of the participants
with those of the stockholders.


1.    ADMINISTRATION


The Plan shall be administered and interpreted by the Board of Directors of the
Company (the “Board”), or by a committee consisting of members of the Board,
which shall be appointed by the Board. During any period in which the Company's
stock is publicly traded, however, the Plan may be administered by a committee
(the “Committee”) consisting of two or more persons, all of whom are “outside
directors” as defined under section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and related Treasury regulations, and “non-employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). Membership on the Committee shall also be
structured so as to comply with applicable exchange rules. Notwithstanding the
foregoing, the Board may retain the ability to ratify or approve any grants as
it deems appropriate, and the Board shall approve and administer all grants made
to non-employee directors. The Board may delegate this authority to one or more
subcommittees, as it deems appropriate. To the extent that the Board or a
subcommittee administers the Plan, references in the Plan to the “Committee”
shall be deemed to refer to such Board or such subcommittee.


Except as otherwise specifically provided in this Plan, the Committee shall have
the sole authority to (a) determine the individuals to whom grants shall be made
under the Plan, (b) determine the type, size and terms of grants to each such
individual, (c) determine the time when the grants will be made and the duration
of the exercise or restriction period, including the criteria for vesting, the
acceleration of vesting, or the lapse of restriction, (d) amend the terms of any
previously issued grants; (e) select the “Valuation Expert,” as defined below,
and (f) deal with any other matters arising under the Plan.


The Committee shall have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee's interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interests in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in the
best interest of the Company, not as a fiduciary and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.


2.    GRANTS


Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as “Options”
or “Stock Options”), stock awards as described in Section 7 (“Stock Awards”),
stock appreciation rights as described in Section 8 (“SARs”), and performance
units as described in Section 9 (“Performance Units”) (hereinafter collectively
referred to as “Grants”). All Grants shall be subject to the terms and
conditions set forth herein and to such other terms and conditions consistent
with the Plan as the Committee deems appropriate and as are specified in writing
to the individual in a grant letter or other instrument or amendment thereto
(the “Grant Letter”). All Grants shall be made conditional upon the
acknowledgment of the Grantee, as defined below, in writing or by acceptance of
the Grant, that all decisions and determinations of the Committee shall be final
and binding on the Grantee, his or her beneficiaries, and any other person
having or claiming an interest under such Grant.


3.    SHARES SUBJECT TO THE PLAN


Subject to the adjustment specified below, the aggregate number of shares of the
common stock of the Company, par value $.01 (the “Company Stock”) that have been
or may be issued or transferred under the Plan is 8,000,000 shares, in the




--------------------------------------------------------------------------------




aggregate. The shares may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company
for purposes of the Plan. If and to the extent Options or SARs granted under the
Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised or if any Stock Awards or Performance Units
(including restricted Stock Awards received upon the exercise of Options) are
forfeited, the shares subject to such Grants shall again be available for
purposes of the Plan.


If there is any change in the number or kind of shares of Company Stock issuable
under the Plan through the declaration of stock dividends or if the value of
outstanding shares of Company Stock is substantially reduced due to the
Company's payment of an extraordinary dividend or distribution, or through a
recapitalization, stock splits, or combinations or exchanges of such shares, or
merger, reorganization or consolidation of the Company, reclassification or
change in par value or by reason of any other extraordinary or unusual events
affecting the outstanding Company Stock as a class without the Company's receipt
of consideration, the maximum number of shares of Company Stock available for
Grants, the maximum number of shares of Company Stock for which any one
individual participating in the Plan may be granted over the term of the Plan,
the number of shares covered by outstanding Grants, and the price per share or
the applicable market value of such Grants, and the other terms and conditions
of the Grants, as the Committee may deem necessary or desirable, shall be
proportionately adjusted by the Committee to reflect any increase or decrease in
the number or kind of issued shares of Company Stock to preclude the enlargement
or dilution of rights and benefits under such Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. The
adjustments determined by the Committee shall be final, binding and conclusive.
Notwithstanding the foregoing, no adjustment shall be authorized or made
pursuant to this Section to the extent that such authority or adjustment would
cause any Incentive Stock Option to fail to comply with section 422 of the Code.
In addition, in the event of a Change in Control of the Company, the provisions
of Section 12 of the Plan shall apply.


4.    ELIGIBILITY FOR PARTICIPATION


All individuals employed by the Company (“Employees”) (including Employees who
are officers or members of the Board), all Non-Employee Directors and all
Consultants whose services, in the judgment of the Committee, can have a
significant effect on the long-term success of the Company shall be eligible to
participate in the Plan. Except as specifically otherwise provided in this Plan,
the Committee shall select the Employees, Non-Employee Directors and Consultants
to receive Grants (each, a “Grantee”) and determine the number of shares of
Company Stock subject to a particular Grants in such manner as the Committee
determines.


Nothing contained in this Plan shall be construed to limit the right of the
Company to grant options or warrants or issue stock otherwise in connection with
the acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including options or
warrants granted to employees thereof who become Employees of the Company, or
for other proper corporate purpose.


5.    GRANTING OF OPTIONS


(a)    Number of Shares. The Committee, in its sole discretion, shall determine
the number of shares of Company Stock that will be subject to each Stock Option
grant. The maximum aggregate number of shares of Company Stock that shall be
subject to Grants of Stock Options or SARs made under the Plan to any individual
during any calendar year shall be 400,000 shares, subject to adjustment as
described above.


(b)    Type of Option and Price. The Committee may grant Incentive Stock
Options, Nonqualified Stock Options or any combination of Incentive Stock
Options and Nonqualified Stock Options, all in accordance with the terms and
conditions set forth herein; provided, however, that neither Non-Employee
Directors nor Consultants shall be eligible to receive grants of Incentive Stock
Options.


The purchase price of Company Stock subject to a Stock Option shall be
determined by the Committee and shall not be less than the fair market value of
a share of Company Stock on the date such Stock Option is granted. During such
time that the Company Stock is not listed on an established stock exchange or
traded in the over-the-counter-market, the fair market value of Company Stock
shall be determined by an independent firm, i.e., a firm not otherwise engaged
in consulting work for the Company, unless determined otherwise by the
Committee, with expertise in the valuation of business entities and the
securities thereof, selected by the Committee (the “Valuation Expert”) or as
otherwise determined by the Committee in good faith based on the best available
facts and circumstances. Such determination of fair market value shall be made
on a periodic basis, but no less frequently than once a calendar year. If the
Company Stock is listed upon an established stock exchange or other market
source, as determined by the Committee, fair market value on any date of
reference shall be the closing price of a share of Company Stock (on a
consolidated basis) during regular trading hours on the principal exchange or
other recognized market source, as determined




--------------------------------------------------------------------------------




by the Committee on such date, or if there is no sale on such date, then the
closing price of a share of Company Stock during regular trading hours on the
last previous day on which a sale is reported.


(c)    Exercise Period. The Committee shall determine the option exercise period
of each Stock Option. The exercise period shall not exceed ten years from the
date of grant.


(d)    Exercisability of Options. Stock Options shall become exercisable in
accordance with the terms and conditions determined by the Committee, in its
sole discretion, and specified in the Grant Letter. All outstanding Stock
Options shall become immediately exercisable upon a Change in Control, as
defined below, unless the Committee, in its sole discretion, determines not to
accelerate such Stock Options upon a Change in Control.


(e)    Manner of Exercise. The Grantee of Stock Options (the “Optionee”) may
exercise a Stock Option which has become exercisable by delivering a notice of
exercise to the Committee with accompanying payment of the option price in
accordance with (g) below. Such notice may instruct the Company to deliver
shares of Company Stock due upon the exercise of the Stock Option to any
registered broker or dealer designated by the Company (“Designated Broker”) in
lieu of delivery to the Optionee. Such instructions must designate the account
into which the shares are to be deposited. The Optionee may tender this notice
of exercise, which has been properly executed by the Optionee, and the
aforementioned delivery instructions to any Designated Broker.


(f)    Termination of Employment, Disability or Death.


(i)    Employees.


(A)    In the event the Optionee during the Optionee's lifetime ceases to be an
employee of the Company for any reason other than death, disability, retirement
approved by the Company, or termination for cause, as defined below, by the
Company, any Stock Option which is otherwise exercisable by the Optionee shall
terminate unless exercised within three months of the date on which the Optionee
ceases to be an employee (or within such other period of time as may be
specified in the Grant Letter), but in any event no later than the date of
expiration of the option exercise period (except as the Committee may otherwise
provide in the Grant Letter). For purposes of this Section 5, a leave of absence
at the request, or with the approval, of the Company shall not be deemed a
termination of employment so long as the period of such leave does not exceed 90
days, or, if longer, so long as the Optionee's right to re-employment with the
Company is guaranteed by contract. Any of the Optionee's Stock Options which are
not otherwise exercisable as of the date on which the Optionee ceases to be an
employee shall terminate as of such date (except as the Committee may otherwise
provide).


(B)    In the event the Optionee ceases to be an employee of the Company on
account of a termination for cause by the Company, as determined in accordance
with the personnel policies of the Company in effect before any Change in
Control of the Company, any Stock Option held by the Optionee shall terminate as
of the date the Optionee ceases to be an employee (except as the Committee may
otherwise provide).


(C)    In the event the Optionee ceases to be an employee of the Company on
account of becoming disabled within the meaning of section 22(e) of the Code,
any Stock Option which is otherwise exercisable by the Optionee on the date on
which the Optionee ceases to be an employee shall terminate unless exercised
within one year from the date on which the Optionee ceases to be an employee (or
within such other period of time as may be specified in the Grant Letter), but
in any event no later than the date of the expiration of the option exercise
period (except as the Committee may otherwise provide in the Grant Letter).


(D)    In the event of the death of the Optionee while he is an employee of the
Company or within 30 days of the date on which he ceases to be an employee for
any reason other than a termination for cause by the Company (or within such
other period of time as may be specified in the Grant Letter), any Stock Option
which is otherwise exercisable by the Optionee on the date on which the Optionee
ceases to be an employee shall terminate unless exercised by the Optionee's
personal representative within six months of the date on which the Optionee
ceases to be an employee (or within such other period of time as may be
specified in the Grant Letter), but in any event no later than the date of the
expiration of the option exercise period (except as the Committee may otherwise
provide in the Grant Letter).


(E)    Notwithstanding the foregoing provisions, failure to exercise an
Incentive Stock Option within the periods of time prescribed under sections 421
and 422(a) of the Code shall cause the Incentive Stock Option to cease to be
treated as an “incentive stock option” for purposes of sections 421 and 422 of
the Code.






--------------------------------------------------------------------------------




(ii)    Non-Employee Directors and Consultants.


(A)    In the event the Optionee during the Optionee's lifetime ceases to be a
Non-Employee Director or Consultant to the Company for any reason other than
becoming an employee of the Company, or termination for cause, as defined below,
by the Company, any Stock Option which is otherwise exercisable by the Optionee
shall not terminate until the date of expiration of the option exercise period
(except as the Committee may otherwise provide in the Grant Letter). Any of the
Optionee's Stock Options which are not otherwise exercisable as of the date on
which the Optionee ceases his relationship with the Company shall terminate as
of such date (except as the Committee may otherwise provide).


(B)    In the event the Optionee ceases to be a Non-Employee Director or
Consultant to the Company on account of a termination for cause by the Company,
as determined in accordance with the policies of the Company in effect before
any Change in Control of the Company, any Stock Option held by the Optionee
shall terminate as of the date the Optionee ceases to serve in such capacity
(except as the Committee may otherwise provide).


(g)    Satisfaction of Option Price. The Optionee shall pay the option price
specified in the Grant Letter in (i) cash; (ii) with the approval of the
Committee, by delivering shares of Company Stock owned by the Optionee including
Company Stock (including, but not limited to, shares acquired in connection with
the exercise of a particular Stock Option and having a fair market value on the
date of exercise equal to the option price, subject to such restrictions as the
Committee may impose) (a “Stock-for-Stock Exercise”); (iii) if, as directed by
the Committee, shares of Company Stock may not be sold immediately following the
exercise of a Stock Option, with the proceeds of a promissory note payable by
the Optionee to the Company, but only in accordance with the provisions of a
loan program established by the Company, or any successor program as in effect
from time to time, and only to the extent not precluded by the Sarbanes-Oxley
Act of 2002 and other applicable law, (A) in a principal amount of up to 100% of
the payment due upon the exercise of the Stock Option, or such applicable lower
percentage as may be specified by the Board pursuant to the loan program, and
(B) bearing interest at a rate not less than the applicable Federal rate
prescribed by section 1274 of the Code, or such higher rate as may be specified
by the Committee pursuant to the loan program; (iv) payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; (v) by such other method as the Committee may approve; or (vi) through
any combination of (i), (ii), (iii), (iv) or (v). Any loan by the Company under
(iii) above shall be with full recourse against the Optionee to whom the loan is
granted, and shall be secured in whole or in part by the shares of Company Stock
so purchased. In addition, any such loan by the Company shall, at the option of
the Company, become immediately due and payable in full upon termination of the
Optionee's employment or position as an officer or director with the Company for
any reason, or upon a sale of any shares of Company Stock acquired with such
loan to the extent of the cash and fair market value of any property received by
the Optionee in such sale. The Committee may make arrangements for the
application of payroll deductions from compensation payable to the Optionee to
amounts owing to the Company under any such loan. Until any loan by the Company
hereunder is fully paid in cash, the shares of Company Stock purchased with the
loan shall be pledged to the Company as security for the loan, and the Company
shall retain physical possession of the stock certificates evidencing such
shares together with a duly executed stock power for such shares. No loan shall
be made hereunder unless counsel for the Company shall be satisfied that the
loan and the issuance of the shares of Company Stock funded thereby will be in
compliance with all applicable federal, state and local laws. The Optionee shall
pay the option price and the amount of withholding tax due, if any, as specified
by the Committee. Shares of Company Stock shall not be issued or transferred
upon exercise of a Stock Option until the option price is fully paid and any
amount of withholding tax is paid. Shares of Company Stock used in a
Stock-for-Stock Exercise shall have been held by the Optionee for the requisite
period of time to avoid “anti-pyramiding” rules or other adverse accounting
consequences to the Company with respect to the Option.


(h)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that to the extent that the aggregate fair market value of the Company
Stock on the date of the grant with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year under the
Plan or any other stock option plan of the Company exceeds $100,000, then such
option as to the excess shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or parent of the Company, unless the option
price per share is not less than 110% of the fair market value of Company Stock
on the date of grant and the option exercise period is not more than five years
from the date of grant.


6.    TRANSFERABILITY OF OPTIONS


Only the Optionee or his or her authorized legal representative may exercise
rights under a Stock Option. Such persons may not transfer those rights except
by will or by the laws of descent and distribution or, if permitted under Rule
16b-3 of the Exchange Act and, in the case of Stock Options other than Incentive
Stock Options, if permitted in any specific case by the Committee in its sole
discretion, pursuant to a qualified domestic relations order as defined under
the Code or Title I of ERISA or the regulations thereunder. When an Optionee
dies, the personal representative or other person entitled to succeed to the
rights




--------------------------------------------------------------------------------




of the Optionee (“Successor Optionee”) may exercise such rights. A Successor
Optionee must furnish proof satisfactory to the Company of his or her right to
receive the Stock Option under the Optionee's will or under the applicable laws
of descent and distribution.


Notwithstanding the foregoing, the Committee may permit an Employee to transfer
rights under a Nonqualified Stock Option to the Employee's spouse or a lineal
descendant or to one or more trusts for the benefit of such family members or to
partnerships in which such family members are the only partners (a “Family
Transfer”) provided that the Employee receives no consideration for a Family
Transfer and the Grant Letter relating to the Stock Options transferred in a
Family Transfer continues to be subject to the same terms and conditions that
were applicable to such Stock Options immediately prior to the Family Transfer.


7.    STOCK AWARDS


The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Consultant under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:


(a)    General Requirements. Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for consideration or for
no consideration, and subject to restrictions or no restrictions, as determined
by the Committee. The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including, without limitation, restrictions based upon the achievement of
specific performance goals. The period of time during which the Stock Awards
will remain subject to restrictions will be designated in the Grant Letter as
the “Restriction Period.”


(b)    Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to, or subject to, a Stock
Award and the restrictions applicable to such shares.


(c)    Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Company during a period designated in
the Grant Letter as the Restriction Period, or if other specified conditions are
not met, the Stock Award shall terminate as to all shares covered by the Grant
as to which the restrictions have not lapsed, and any such shares of Company
Stock must be immediately returned to the Company. The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.


(d)     Stock Awards in the Form of Stock Units. The Committee may grant Stock
Awards in the form of stock units that represent the right of the Grantee to
receive shares of Company Stock or an amount based on the fair market value of
shares of Company Stock, as determined by the Committee. Stock Awards that are
granted in the form of stock units shall be paid in shares of Company Stock or
in cash, or in a combination of the two, as determined by the Committee, and
shall be subject to such terms and conditions as are determined by the Committee
and set forth in the applicable Grant Letter.


(e)    Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award. Each certificate for a share
of a Stock Award shall contain a legend giving appropriate notice of the
restrictions in the Grant. The Grantee shall be entitled to have the legend
removed from the stock certificate covering the shares subject to restrictions
when all restrictions on such shares have lapsed. The Committee may determine
that the Company will not issue certificates for Stock Awards until all
restrictions on such shares have lapsed, or that the Company will retain
possession of certificates for shares of Stock Awards until all restrictions on
such shares have lapsed.


(f)    Right to Vote and to Receive Dividends.


(i)     Stock Awards Other Than Stock Units. Unless the Committee determines
otherwise, with respect to Stock Awards that are not in the form of stock units,
during the Restriction Period, the Grantee shall have the right to vote shares
of Stock Awards and to receive any dividends or other distributions paid on such
shares, subject to any restrictions deemed appropriate by the Committee,
including, without limitation, the achievement of specific performance goals.
The Committee may determine that dividends on such Stock Awards shall be
withheld while the Stock Awards are subject to restrictions and that the
dividends shall be payable only upon the lapse of the restrictions on the Stock
Awards, or on such other terms as the Committee determines; provided that any
dividends with respect to performance-based Stock Awards shall be withheld and
shall be payable only if and to the extent that the restrictions on the
underlying Stock Awards lapse, as determined by the Committee.


(ii)    Stock Awards in the Form of Stock Units. With respect to Stock Awards in
the form of stock units, the Committee may grant dividend equivalents (“Dividend
Equivalents”) that give the Grantee the right to receive an amount




--------------------------------------------------------------------------------




determined by multiplying the number of stock units subject to the Stock Award
by the per-share dividend paid by the Company on Company Stock, under such terms
and conditions as the Committee deems appropriate. Dividend Equivalents may be
payable in cash or shares of Company Stock or in a combination of the two, as
determined by the Committee, and may be subject to any restrictions deemed
appropriate by the Committee. Any Dividend Equivalents with respect to
performance-based stock units shall be payable only if and to the extent the
underlying stock units are payable, as determined by the Committee.


(f)    Lapse of Restrictions. All restrictions imposed on Stock Awards shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.


8.    STOCK APPRECIATION RIGHTS


(a)    General Requirements. The Committee may grant stock appreciation rights
(“SARs”) to an Employee, Non-Employee Director or Consultant separately or in
tandem with any Option (for all or a portion of the applicable Option). Tandem
SARs may be granted either at the time the Option is granted or at any time
thereafter while the Option remains outstanding; provided, however, that, in the
case of an Incentive Stock Option, SARs may be granted only at the time of the
Grant of the Incentive Stock Option. The Committee shall establish the base
amount of the SAR at the time the SAR is granted, which shall not be less than
the fair market value of a share of Company Stock as of the date of Grant of the
SAR.


(b)    Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.


(c)    Exercisability. SARs shall be exercisable during the period specified by
the Committee in the Grant Letter and shall be subject to such vesting and other
restrictions as may be specified in the Grant Letter. The Committee may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason. SARs may only be exercised while the Grantee is employed by, or
providing service to, the Company or during the applicable period after
termination of employment or service comparable to the provisions of Section
5(f) as related to Stock Options. A tandem SAR shall be exercisable only during
the period when the Option to which it is related is also exercisable.


(d)    Value of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in cash, Company Stock or
a combination thereof. The stock appreciation for an SAR is the amount by which
the fair market value of the underlying Company Stock on the date of exercise of
the SAR exceeds the base amount of the SAR as described in subsection (a).


(e)    Transferability of SARs. SARs may only be transferred in situations
comparable to those under Section 6 relating to the transfer of Stock Options.


9.    PERFORMANCE UNITS


(a)    General Requirements. The Committee may grant performance units
(“Performance Units”) to an Employee, Non-Employee Director or Consultant. Each
Performance Unit shall represent the right of the Grantee to receive an amount
based on the value of the Performance Unit, if performance goals established by
the Committee are met. A Performance Unit shall be based on the fair market
value of a share of Company Stock or on such other measurement base as the
Committee deems appropriate. The Committee shall determine the number of
Performance Units to be granted and the requirements applicable to such units.


(b)    Performance Period and Performance Goals. When Performance Units are
granted, the Committee shall establish the performance period during which
performance shall be measured (the “Performance Period”), performance goals
applicable to such units (“Performance Goals”) and such other conditions of the
Grant as the Committee deems appropriate. Performance Goals may relate to the
financial performance of the Company or its operating units, the performance of
Company Stock, individual performance, or such other criteria as the Committee
deems appropriate.


(c)    Payment with respect to Performance Units. At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Units are met, the value of the Performance
Units (if applicable), and the amount, if any, to be paid with respect to the
Performance Units. Payments with respect to Performance Units shall be made in
cash, in Company Stock, or in a combination of the two, as determined by the
Committee. Any Dividend




--------------------------------------------------------------------------------




Equivalents with respect to Performance Units shall be payable only if and to
the extent the underlying Performance Units are payable, as determined by the
Committee.


(d)    Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Company during a Performance Period, or
if other conditions established by the Committee are not met, the Grantee's
Performance Units shall be forfeited. The Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.


10.    QUALIFIED PERFORMANCE-BASED COMPENSATION


(a)    Designation as Qualified Performance-Based Compensation. The Committee
may determine that Performance Units or Stock Awards granted to an Employee
shall be considered “qualified performance-based compensation” under section
162(m) of the Code. The provisions of this Section 10 shall apply to Grants of
Performance Units and Stock Awards that are to be considered “qualified
performance-based compensation” under section 162(m) of the Code.


(b)    Performance Goals. When Performance Units or Stock Awards that are to be
considered “qualified performance-based compensation” are granted, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which these performance goals must be met, (iii) the
threshold, target and maximum amounts that may be paid if these goals are met,
and (iv) any other conditions that the Committee deems appropriate and
consistent with the Plan and section 162(m) of the Code. The performance goals
may relate to the Grantee's business unit or the performance of the Company and
its parents and subsidiaries as a whole, or any combination of the foregoing.
The Committee shall use objectively determinable performance goals based on one
or more of the following criteria: stock price, earnings per share, net
earnings, operating earnings, return on assets, stockholder return, return on
equity, growth in assets, unit volume, sales, market share, or strategic
business criteria consisting of one or more objectives based on meeting
specified revenue goals, market penetration goals, geographic business expansion
goals, cost targets or goals relating to acquisitions or divestitures.


(c)    Establishment of Goals. The Committee shall establish the performance
goals in writing either before the beginning of the relevant performance period
or during a period ending no later than the earlier of (i) 90 days after the
beginning of such performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code. The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the goals have
been met. The Committee shall not have discretion to increase the amount of
compensation that is payable upon achievement of the designated performance
goals.


(d)    Maximum Payment. If Stock Awards or Performance Units measured with
respect to Company Stock are granted, not more than 400,000 shares of Company
Stock may be granted to an Employee as Performance Units or Stock Awards for any
performance period. If Performance Units measured with respect to cash are
granted, the maximum amount that may be paid to an Employee pursuant to
Performance Units with respect to any performance period is $1,000,000.


(e)    Announcement of Grants. The Committee shall certify and announce the
results for each performance period to all affected Grantees immediately
following the announcement of the Company's financial results for such period.
If and to the extent that the Committee does not certify that the relevant
performance goals have been met, the grants of Stock Awards or Performance Units
for the performance period shall be forfeited or shall not be made, as
applicable.


(f)    Death, Disability or Other Circumstances. The Committee may provide that
Performance Units or Stock Awards shall be payable or restrictions on such
Grants shall lapse, in whole or in part, in the event of the Grantee's death or
disability during the relevant performance period, or under other circumstances,
consistent with the Treasury regulations and rulings under section 162(m) of the
Code.


11.    CHANGE IN CONTROL OF THE COMPANY


As used herein, a “Change in Control” shall be deemed to have occurred if:


(i)    As a result of any transaction, any one stockholder other than an
existing stockholder as of the effective date of the Plan, becomes a beneficial
owner, as defined below, directly or indirectly, of securities of the Company
representing more than 50% of the Company Stock or the combined voting power of
the Company's then outstanding securities;


(ii)    A liquidation or dissolution of or the sale of all or substantially all
of the Company's assets occurs; or




--------------------------------------------------------------------------------






(iii)    After the effective date of the Plan:


(a)    As a result of a tender offer, stock purchase, other stock acquisition,
merger, consolidation, recapitalization, reverse split, or sale or transfer of
assets (but excluding any sale of the Company's securities to the public
pursuant to a public offering), any person or group (as such terms are used in
and under section 13(d) of the Exchange Act) other than an existing stockholder,
becomes the beneficial owner (as defined in Rule 13-d under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 30%
of the combined voting power of the Company's then outstanding securities; or


(b)    During any period of two consecutive years, individuals who at the
beginning of such period constitute the board of directors cease for any reason
to constitute at least a majority thereof unless the election, or the nomination
for election by the Company's stockholders, of each new director was approved by
a vote of at least 2/3 of the directors then still in office who were directors
at the beginning of the period.


12.    CERTAIN CORPORATE CHANGES


(a)    Sale or Exchange of Assets, Dissolution or Liquidation, or Merger or
Consolidation Where the Company Does Not Survive. If all or substantially all of
the assets of the Company are to be sold or exchanged, the Company is to be
dissolved or liquidated, or the Company is a party to a merger or consolidation
with another corporation in which the Company will not be the surviving
corporation, then, at least 10 days prior to the effective date of such event,
the Company shall give each Optionee with any outstanding Stock Options written
notice of such event. Each such Optionee shall thereupon have the right to
exercise in full any installments of such Stock Options not previously exercised
(whether or not the right to exercise such installments has accrued pursuant to
such Stock Options), within 10 days after such written notice is sent by the
Company or, if a cashout of such Stock Options would not result in materially
adverse accounting consequences, to require that the Company purchase such Stock
Options for a cash payment equal to the excess over the purchase price of the
then fair market value of the shares of Company Stock subject to the Optionee's
outstanding Stock Options. In addition, under the above circumstances all
restrictions on Stock Awards shall lapse, all SARs shall become fully vested and
exercisable, and all Performance Units shall be deemed fully earned.


(b)    Merger or Consolidation Where the Company Survives. If the Company is a
party to a merger or consolidation in which the Company will be the surviving
corporation, or in the event of the occurrence of any other Change in Control
not described in subsection (a), then the Board may, in its sole discretion,
elect to give each Optionee with any outstanding Stock Options written notice of
such event. If such notice is given, each such Optionee shall thereupon have the
right to exercise some or all of any installments of such Stock Options not
previously exercised (whether or not the right to exercise such installments has
accrued pursuant to such Stock Options), within 10 days after such written
notice is sent by the Company or, if a cashout of such Stock Options would not
result in materially adverse accounting consequences, to require that the
Company purchase such Stock Options for a cash payment equal to the excess over
the purchase price of the then fair market value of the shares of Company Stock
subject to the Optionee's outstanding Stock Options. In addition, under the
above circumstances the Board may determine that all restrictions on Stock
Awards shall lapse, all SARs shall become fully vested and exercisable and all
Performance Units shall be deemed fully earned.


13.    AMENDMENT AND TERMINATION OF THE PLAN


(a)    Amendment. The Board, by written resolution, may amend or terminate the
Plan at any time; provided, however, that any amendment that increases the
aggregate number (or individual limit for any single Grantee) of shares of
Company Stock that may be issued or transferred under the Plan (other than by
operation of Section 3), or modifies the requirements as to eligibility for
participation in the Plan, shall be subject to approval by the stockholders of
the Company.


(b)    Termination of Plan. The Plan shall terminate on September 1, 2015,
unless terminated earlier by the Board of Directors of the Company or unless
extended by the Board with the approval of the stockholders.


(c)    Termination and Amendment of Outstanding Grant. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 22(b) hereof. The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant. Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 22(b) hereof or may be amended by agreement
of the Company and the Grantee consistent with the Plan.






--------------------------------------------------------------------------------




(d)    Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials, or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company, its successors and assigns and the Grantees and
their assigns.


14.    FUNDING OF THE PLAN


This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grant under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grant.


15.    RIGHTS OF INDIVIDUALS


Nothing in this Plan shall entitle any Employee, Non-Employee Director,
Consultant or other person to any claim or right to be issued a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any Employee, Non-Employee Director, Consultant or other person any
rights to be retained by or in the employ of the Company or any other employment
rights.


16.    NO FRACTIONAL SHARES


No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.


17.    WITHHOLDING OF TAXES


The Grantee or other person receiving shares of Company Stock or other
consideration under this Plan shall be required to pay to the Company the amount
of any federal, state or local taxes which the Company is required to withhold
with respect to the taxable income associated with such Grant or the Company
shall have the right to deduct from other wages paid to the Employee by the
Company (including through the withholding of Company Stock purchased upon the
exercise of a Stock Option or otherwise deliverable under this Plan, if then
authorized by the Committee and applicable law) the minimum amount of any
withholding due with respect to such Grant.


18.    AGREEMENTS WITH GRANTEES


Each Grant made under this Plan shall be evidenced by a Grant Letter containing
such terms and conditions as the Committee shall approve.


19.    REQUIREMENTS FOR ISSUANCE OF SHARES


No Company Stock shall be issued or transferred upon the exercise of any Stock
Option or lapse of restrictions or payment of other Grants under this Plan
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant made to
any Optionee hereunder on such Optionee's undertaking in writing to comply with
such restrictions on his subsequent disposition of such shares of Company Stock
as the Committee shall deem necessary or advisable as a result of any applicable
law, regulation or official interpretation thereof, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be applicable
under such laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.


20.    HEADINGS


Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.


21.    EFFECTIVE DATE


(a)    Effective Date of the Plan. This Plan, as amended and restated, shall be
effective as of March 7, 2013. The Plan was originally effective as of September
1, 1995, and was last amended and restated effective as of June 23, 2011.






--------------------------------------------------------------------------------




(b)    Effectiveness of Section 16 Provisions. The provisions of the Plan that
refer to, or are applicable to persons subject to, section 16 of the Exchange
Act shall be effective, if at all, upon registration of the Company Stock under
section 12(g) of the Exchange Act, and shall remain effective thereafter for so
long as such stock is so registered.


22.    MISCELLANEOUS


(a)    Substitute Grants. The Committee may make a Grant to an employee of
another corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option or restricted stock grant granted by such corporation (“Substituted Stock
Incentives”). The terms and conditions of the substitute grants may vary from
the terms and conditions required by the Plan and from those of the Substituted
Stock Incentives. The Committee shall prescribe the provisions of the substitute
grants.


(b)    Compliance with Law.


(i)     The Plan, the exercise of Stock Options, granting of other forms of
equity compensation under the Plan and the obligations of the Company to issue
or transfer shares of Company Stock with respect to Grants shall be subject to
all applicable laws and to approvals by any governmental or regulatory agency as
may be required. With respect to persons subject to section 16 of the Exchange
Act, it is the intent of the Company that the Plan and all transactions under
the Plan comply with all applicable provisions of Rule 16b-3 or its successors
under the Exchange Act. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may also adopt rules regarding the
withholding of taxes on payments to Grantees. The Committee may, in its sole
discretion, agree to limit its authority under this Section.


(ii)    The Plan is intended to comply with the requirements of section 409A of
the Code, to the extent applicable, or an exemption. If a Grant is subject to
section 409A of the Code, (I) distributions shall only be made in a manner and
upon an event permitted under section 409A of the Code, (II) payments to be made
upon a termination of employment or service shall only be made upon a
“separation from service” under section 409A of the Code, (III) unless the Grant
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of section 409A of the Code, and (IV) in no event shall a
Grantee, directly or indirectly, designate the calendar year in which a
distribution is made except in accordance with section 409A of the Code.


(iii)    Any Grant that is subject to section 409A of the Code and that is to be
distributed to a key employee, as defined below, upon separation from service
shall be administered so that such distribution shall be postponed for six
months following the date of the Grantee's separation from service, if required
by section 409A of the Code. If a distribution is delayed pursuant to section
409A of the Code, the distribution shall be paid within 30 days after the end of
the six-month period. If the Grantee dies during such six-month period, any
postponed amounts shall be paid within 90 days of the Grantee's death. The
determination of key employees, including the number and identity of persons
considered key employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with section 416(i) of the
Code and the “specified employee” requirements of section 409A of the Code.


(c)    Company Policies. All Grants under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.


(d)     Vesting Restrictions. Notwithstanding anything in the Plan to the
contrary, (i) all Stock Awards and Performance Units payable in Company Stock
that are subject to the achievement of performance goals shall vest over a
period of not less than one year, and (ii) all Stock Awards and Performance
Units payable in Company Stock that are not subject to the achievement of
performance goals shall vest over a period of not less than three years, with
the rate of vesting over such three-year period to be determined by the
Committee; provided, however, that (A) any such Grant may vest on an accelerated
basis in the event of the Grantee's death, disability, retirement or involuntary
termination without cause, or in the event of a Change in Control, as determined
by the Committee, and (B) up to 10% of the shares of Company Stock available for
issuance under the Plan immediately following stockholder approval of the most
recent amendment increasing the number of shares authorized for issuance under
the Plan may be awarded without regard to the restrictions on vesting set forth
herein.


(d)     Ownership of Stock. A Grantee or successor shall have no rights as a
stockholder with respect to any shares of Company Stock covered by a Grant until
the shares are issued or transferred to the Grantee or successor on the stock
transfer records of the Company.






--------------------------------------------------------------------------------




(e)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Letters issued under the Plan shall be governed exclusively
by and determined in accordance with the laws of the Commonwealth of
Pennsylvania.






